Title: Thomas Jefferson’s Preface to his Statement on the Batture Case, 25 February 1812
From: Jefferson, Thomas
To: 


          [Ed. Note: 
		  
		  
		  Following the dismissal of Livingston v. Jefferson by the United States Circuit Court on 4 Dec. 1811, TJ decided to publish his 31 July 1810 Statement on the Batture Case as a public justification of his actions. 
			 He did not alter the text
			 substantially,  but he added a preface that he dated 25 Feb. 1812 (DLC: TJ Papers, 195:34668) before sending the manuscript the following day to Ezra Sargeant, a printer in New York City. The entire pamphlet, published as The Proceedings of the Government of the United States, in maintaining the Public Right to the Beach of the Missisipi, Adjacent to New-Orleans, against the Intrusion of Edward Livingston. prepared for the use of counsel, by Thomas Jefferson (New York, 1812;  Sowerby, nos. 3501, 3508; Poor, Jefferson’s Library, 10 [no. 604]) will appear with commentary on its textual evolution in a forthcoming volume of The Papers of Thomas Jefferson:  Second Series on the controversy over the Batture Sainte Marie.]
        